ALEXANDER & BALDWIN, INC.

 

EXECUTIVE TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

RECITALS

 

A.        The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.

B.        Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.         Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. The
number of shares of Common Stock underlying the awarded restricted stock units
and the applicable vesting schedule for those units and the underlying Shares
are set forth in the Award Notice. The remaining terms and conditions governing
the Award shall be as set forth in this Agreement.

2.         Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any Shares which in fact vest and become
issuable hereunder in the name of a revocable living trust established for the
exclusive benefit of Participant or Participant and his or her spouse.
Participant may make such a beneficiary designation or ownership directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

 

3.

Cessation of Service.

(a)       Except as otherwise provided in this Paragraph 3 or Paragraph 5 below,
should Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award shall be immediately cancelled with
respect to those unvested Shares, and the number of restricted stock units shall
be reduced accordingly.



Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled units.

(b)       Should Participant’s Service terminate by reason of his or her death
or Permanent Disability prior to vesting in one or more Shares subject to this
Award, then the restricted stock units shall vest in full upon Participant’s
termination of Service. The Shares subject to those vested units shall be issued
in accordance with the applicable provisions of Paragraph 7.

(c)       Should Participant’s Service terminate by reason of his or her Early
Retirement or Normal Retirement prior to vesting in all the Shares subject to
this Award in accordance with the annual installment vesting schedule set forth
in the Award Notice, then Participant shall immediately vest in that number of
additional Shares (if any) in which Participant would have otherwise been vested
at the time of such termination had the Shares subject to this Award vested in a
series of thirty-six (36) successive equal monthly installments over the
duration of the three (3)-year vesting schedule set forth in Award Notice. The
Shares which are deemed to vest on the basis of such monthly installment vesting
schedule shall, together with any other Shares which are at the time vested but
unissued, be issued in accordance with the applicable provisions of Paragraph 7.

 

4.

Stockholder Rights and Dividend Equivalents

(a)       The holder of this Award shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until Participant becomes the record holder of those Shares
following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.

(b)       Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the Corporation’s outstanding Common
Stock in one or more calendar years during which Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then a special book account
shall be established for Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
those Shares had they been issued and outstanding and entitled to that dividend
or distribution. The phantom dividend equivalents credited to the Participant’s
book account during a particular calendar year shall be distributed to
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) in one or more installments completed prior
to the last day of that calendar year. However, each such distribution shall be
subject to the Corporation’s collection of the Withholding Taxes applicable to
that distribution.

 

5.

Change in Control

(a)       Any restricted stock units subject to this Award at the time of a
Change in Control may be assumed by the successor entity or otherwise continued
in full force and effect or may be replaced with a cash retention program of the
successor entity which

 

2



preserves the Fair Market Value of the unvested Shares subject to the Award at
the time of the Change in Control and provides for subsequent payout of that
value in accordance with the same (or, to the extent not otherwise prohibited by
Code Section 409A, more favorable) vesting and payment schedule applicable to
the Award. In the event of such assumption or continuation of this Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the restricted stock units shall occur at the time of the Change in Control.

(b)       In the event this Award is assumed or otherwise continued in effect,
the restricted stock units subject to the Award shall be adjusted immediately
after the consummation of the Change in Control so as to apply to the number and
class of securities into which the Shares subject to those units immediately
prior to the Change in Control would have been converted in consummation of that
Change in Control had those Shares actually been issued and outstanding at that
time. To the extent the actual holders of the outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control, the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the restricted stock units subject to the
Award at that time but subject to the Plan Administrator’s approval, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in the Change in
Control transaction, provided such common stock is readily tradable on an
established U.S. securities exchange or market.

(c)       Immediately upon an Involuntary Termination within twenty-four (24)
months following the Change in Control in which this Award is assumed or
otherwise continued in effect, all of the Participant’s outstanding restricted
stock units shall vest, and the Shares underlying those units shall be issued to
Participant in accordance with the applicable provisions of Paragraph 7. Should
the restricted stock units be replaced with a cash retention plan in accordance
with Paragraph 5(a), then the balance credited to Participant under that plan at
the time of his or her Involuntary Termination shall immediately vest and be
paid to Participant in accordance with the applicable provisions of Paragraph 7;
provided, however, that Participant shall be entitled to such payment only if
Participant’s Involuntary Termination occurs within twenty-four (24) months
following the Change in Control.

(d)       If the restricted stock units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 5(a), then those
units shall vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units will be issued in accordance with the
applicable provisions of Paragraph 7.

(e)       This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

6.         Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change

 

3



affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation or other reorganization, then equitable adjustments shall be made
by the Plan Administrator to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
prevent a dilution or enlargement of benefits hereunder. In making such
equitable adjustments, the Plan Administrator shall take into account any
amounts credited to Participant’s book account under Paragraph 4(b) in
connection with the transaction, and the determination of the Plan Administrator
shall be final, binding and conclusive. In the event of any Change in Control
transaction, the adjustment provisions of Paragraph 5(b) shall be controlling.

 

7.

Issuance of Shares of Common Stock.

(a)       The following provisions shall govern the issuance of the Shares which
vest in accordance with the provisions of this Agreement:

(i)        On each Vesting and Issuance Date specified in the Award Notice, the
Shares which vest during the twelve (12)-month period ending with that date but
have not otherwise been issued in accordance with any other applicable provision
of this Paragraph 7(a) shall be issued.

(ii)       Shares which vest and become issuable upon the Participant’s
cessation of Service pursuant to under Paragraph 3(b) or 3(c) or his or her
Involuntary Termination under Paragraph 5(c) shall be issued on the date of such
cessation of Service or Involuntary Termination. Any cash retention plan
distribution to which Participant in entitled under Paragraph 5(c) upon such
Involuntary Termination shall be paid in a lump sum at that time. However, any
issuance or payment pursuant to the provisions of this subparagraph (ii) shall
be subject to the deferred issuance provisions of Paragraph 8, to the extent
applicable.

(iii)      Notwithstanding the provisions of subparagraph (ii), if this Award is
deemed to create a deferred compensation arrangement under Code Section 409A,
then the following additional limitation shall be applicable:

-           Should Participant render Service in one or more capacities in
addition to his or her Employee service, then upon Participant’s cessation of
Employee status under circumstances constituting a Separation from Service, any
Shares deemed vested at that time under Code Section 409A but unissued shall be
immediately issued, subject to the deferred issuance provisions of Paragraph 8.

(iv)      Shares which vest and become issuable under Paragraph 5(d) shall be
issued on the effective date of the Change in Control or within fifteen (15)
business days thereafter. Alternatively, the Participant’s right to the

 

4



Shares may, pursuant to the terms of the Change in Control transaction, be
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
that Change in Control transaction and distributed at the same time as such
stockholder payments, but in no event shall such distribution to Participant be
completed later than the latest distribution date permitted under subparagraph
(iv) below. In the event this Award is deemed to create a deferred compensation
arrangement under Code Section 409A and the Change in Control transaction does
not constitute a transaction qualifying as a change in control for purposes of
Code Section 409A, then the issuance or distribution shall not be made until the
earlier of the following events subsequent to that Change in Control
transaction: (A) Participant’s Separation from Service, subject to the deferred
issuance provisions of Paragraph 8 to the extent applicable, or (ii) the Vesting
and Issuance Date at the end of the twelve (12)-month period in which such
Change in Control occurs.

(v)         Any issuance, payment or distribution to be made pursuant to the
preceding provisions of this Paragraph 7(a) shall be made on the designated
issuance, payment or distribution date or as soon as administratively
practicable thereafter. In no event, however, shall such issuance, payment or
distribution be made later than the later of (i) the end of the calendar year in
which the applicable issuance, payment or distribution date occurs or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following that date.

(vi)      Each issuance, payment or distribution to be made pursuant to this
Paragraph 7(a) shall be subject to the Corporation’s collection of all
applicable Withholding Taxes, in accordance with the provisions of Paragraph
7(c), on or before the issuance, payment or distribution date.

(vii)     Any Shares to be issued to Participant in accordance with the
foregoing provisions of this Paragraph 7(a) shall be in the form of a book entry
evidencing ownership of those Shares. Actual certificates for any vested Shares
evidenced by book entry ownership shall be promptly delivered upon the request
of Participant or any other person having an interest at the time in those
Shares.

(b)       The Corporation shall collect the Withholding Taxes with respect to
each distribution of phantom dividend equivalents by withholding a portion of
that distribution equal to the amount of the applicable Withholding Taxes, with
the cash portion of the distribution to be the first portion so withheld.

(c)       Unless Participant (i) otherwise makes satisfactory arrangements with
the Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding each applicable vesting date of the
Shares, to pay the applicable Withholding Taxes through the delivery of a check
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check to the Corporation not

 

5



later than that vesting date, the Corporation shall collect the applicable
Withholding Taxes through the following automatic share withholding method:
           

-          On each applicable vesting date, the Corporation shall withhold, from
the vested Shares otherwise issuable to Participant at that time, a portion of
those Shares with a Fair Market Value (measured as of the vesting date) equal to
the applicable Withholding Taxes; provided, however, that the number of Shares
which the Corporation shall be required to so withhold shall not exceed in Fair
Market Value the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(d)       Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

8.         Deferred Issue Date. Notwithstanding any provision to the contrary in
this Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
shall apply:

-          No Shares or other amount which become issuable under this Agreement
by reason of Participant’s cessation of Service shall actually be issued to a
Participant prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of his or her Separation from Service or (ii) the
date of his or her death, if the Participant is, pursuant to procedures
established by the Plan Administrator, deemed at the time of such Separation
from Service to be a “key employee” within the meaning of that term under Code
Section 416(i) and such delayed issuance is otherwise required in order to avoid
a prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable Code Section 409A(a)(2) deferral period, all Shares deferred
pursuant to this Paragraph 8 shall be issued in a lump sum to the Participant.

9.         Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.

10.       Change in Control Benefit Agreement. Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefit Agreement with the Corporation, then the provisions of that

 

6



agreement shall, to the extent applicable to this Award, govern Participant’s
rights and benefits with respect to the restricted stock units and underlying
Shares subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefit Agreement and this Agreement, the
provisions of the Change in Control Benefit Agreement shall be controlling.  

11.       Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

12.       Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

13.       Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan and any applicable Change in Control Benefits
Agreement. All decisions of the Plan Administrator with respect to any question
or issue arising under the Plan or this Agreement shall be conclusive and
binding on all persons having an interest in the Award.

14.       Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.

 

7



APPENDIX A

 

DEFINITIONS

The following definitions shall be in effect under the Agreement:

 

A.

Agreement shall mean this Restricted Stock Unit Award Agreement.

B.        Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.

C.        Award Date shall mean the date the restricted stock units are awarded
to Participant pursuant to the Agreement and shall be the date specified in the
Award Notice.

D.        Award Notice shall mean the Notice of Award of Time-Based Restricted
Stock Units delivered to Participant in which there is set forth the basic terms
of the restricted stock units subject to this Agreement.

 

E.

Board shall mean the Corporation’s Board of Directors.

F.        Cause shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner; provided, however, that in the event
Participant is, at the time the Corporation (or any Parent or Subsidiary)
purports to terminate Participant’s Employee status for Cause, a party to a
Change in Control Benefit Agreement applicable to the Award, the term Cause
shall have the meaning ascribed to that term in such Change in Control Benefit
Agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan and this Agreement,
to constitute grounds for termination for Cause.

G.        Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:

(i)        a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,



(ii)       a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets,

(iii)      the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

(iv)      a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;

provided, however, that in the event Participant is a party to a Change in
Control Benefit Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefit
Agreement.

H.        Change in Control Benefits Agreement shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits with respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the restricted stock units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).

 

I.

Code shall mean the Internal Revenue Code of 1986, as amended.

 

J.

Common Stock shall mean shares of the Corporation’s common stock.



K.        Corporation shall mean Alexander & Baldwin, Inc., a Hawaii
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Alexander & Baldwin, Inc. which shall by appropriate
action adopt the Plan.

L.        Early Retirement shall mean Participant’s cessation of Service on or
after the attainment of age fifty-five (55) and the completion of at least five
(5) years of Service.

M.       Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

N.        Fair Market Value per share of Common Stock on any relevant date shall
be the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading beings) on date in question on
the Stock Exchange serving as the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global Select Market) or as officially quoted in
the composite tape of transactions on any other Stock Exchange on which the
Common Stock is then primarily traded. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

O.        Good Reason shall mean (A) a change in Participant’s position with the
Corporation (or any Parent or Subsidiary employing Participant) which materially
reduces Participant’s duties and responsibilities or the level of management to
which Participant reports, (B) a reduction in Participant’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate performance based bonus or incentive programs) by more than ten
percent (10%) or (C) a relocation of Participant’s place of employment by more
than fifty (50) miles, provided and only if such change, reduction or relocation
is effected by the Corporation (or any Parent or Subsidiary) without
Participant’s consent; provided, however, that in the event Participant is at
the time of his or her cessation of Employee status a party to a Change in
Control Benefit Agreement applicable to the Award evidenced by this Agreement,
the term Good Reason shall have the meaning ascribed to that term in such Change
in Control Benefit Agreement.

P.        Involuntary Termination shall mean the Participant’s Separation from
Service by reason of:

(i)        Participant’s involuntary dismissal or discharge by the Corporation
for reasons other than for Cause, or

 

(ii)

Participant’s voluntary resignation for Good Reason.

Q.        1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.



R.        Normal Retirement shall mean shall mean the cessation of Service by
reason of retirement at or after the attainment of age sixty-five (65).

S.        Participant shall mean the person to whom the Award is made pursuant
to the Agreement.

T.        Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

U.        Permanent Disability shall mean the inability of Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

 

V.

Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.

W.       Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

X.        Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee or independent consultant permanently decreases to a
level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such Service).

Y.        Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that the following special provisions
shall be in effect for any such leave:

(i)        Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to cease Service and to
incur a Separation from Service upon the expiration of the initial six (6)-
month period of that leave, unless Participant retains a right to re-employment



under applicable law or by contract with the Corporation (or any Parent or
Subsidiary).

(ii)       Should the period of a disability leave exceed twenty-nine (29)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary). For such purpose, a disability leave shall be a leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and causes Participant to be unable to perform the duties of
his or her position of employment with the Corporation (or any Parent or
Subsidiary) or any substantially similar position of employment.

(iii)      Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.

Z.        Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

AA.     Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

BB.     Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under the Award and any
phantom dividend equivalents distributed with respect to those shares.

 

 